Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 44




                      EXHIBIT 8
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 2 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 3 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 4 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 5 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 6 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 7 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 8 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 9 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 10 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 11 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 12 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 13 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 14 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 15 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 16 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 17 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 18 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 19 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 20 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 21 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 22 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 23 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 24 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 25 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 26 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 27 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 28 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 29 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 30 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 31 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 32 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 33 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 34 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 35 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 36 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 37 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 38 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 39 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 40 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 41 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 42 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 43 of 44
Case 19-34054-sgj11 Doc 933-8 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 44 of 44
